Continued from Box 3:
The newly proposed amendments move the previous limitations (i.e. cellulosic fibers) of dependent claim 17 into independent claim 34 and dependent claim 31 into independent claim 35. While the limitations are seen to be disclosed by the currently cited prior art (as discussed below), the proposed amendments will not be entered at this time because to properly address the amended independent claims further search and consideration, would be needed to determine if the cited combination of art is the most relevant prior art for the updated form of the independent claims and the other dependent claims which did not previously depend from claims 17 or 31 (and thus were not addressed in combination with the new limitations).

Continued from Box 12: 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
In response to Applicants’ argument that the instant disclosure is directed to improved filtering of materials (i.e. cooking oil, etc.) which are not filtered by the prior art and is thus not obvious; the Examiner disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicants’ argument that combining the teachings of Bentchikou to include cellulose fibers in the ceramic would not have been obvious because Bentchikou teaches 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773